Name: 2011/457/EU: Council Decision of 19Ã July 2011 on the position to be taken by the European Union within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (MEDIA Mundus)
 Type: Decision
 Subject Matter: European construction;  employment;  economic geography;  information and information processing;  communications;  cooperation policy
 Date Published: 2011-07-26

 26.7.2011 EN Official Journal of the European Union L 194/2 COUNCIL DECISION of 19 July 2011 on the position to be taken by the European Union within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (MEDIA Mundus) (2011/457/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 166 and 173 and Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Protocol 31 to the Agreement on the European Economic Area (1) (the EEA Agreement) contains specific provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (2) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Decision No 1041/2009/EC of the European Parliament and of the Council of 21 October 2009 establishing an audiovisual cooperation programme with professionals from third countries (MEDIA Mundus) (2). (3) Protocol 31 to the EEA Agreement should therefore be amended accordingly. (4) The position of the Union within the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 19 July 2011. For the Council The President M. SAWICKI (1) OJ L 1, 3.1.1994, p. 3. (2) OJ L 288, 4.11.2009, p. 10. DRAFT DECISION No ¦/2011 OF THE EEA JOINT COMMITTEE of ¦ amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area (the Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No ¦/ ¦ of ¦ (1). (2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include Decision No 1041/2009/EC of the European Parliament and of the Council of 21 October 2009 establishing an audiovisual cooperation programme with professionals from third countries (MEDIA Mundus) (2). (3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place. That amendment should apply from 1 January 2011, HAS ADOPTED THIS DECISION: Article 1 The following indent is added to Article 9(4) of Protocol 31 to the Agreement:  32009 D 1041: Decision No 1041/2009/EC of the European Parliament and of the Council of 21 October 2009 establishing an audiovisual cooperation programme with professionals from third countries (MEDIA Mundus) (OJ L 288, 4.11.2009, p. 10). Liechtenstein shall be exempted from the participation in, and the financial contribution to, this programme.. Article 2 This Decision shall enter into force on the day following the last notification to the EEA Joint Committee pursuant to Article 103(1) of the Agreement. (3) It shall apply from 1 January 2011. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at ¦, ¦ For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L ¦ (2) OJ L 288, 4.11.2009, p. 10. (3) [No constitutional requirements indicated.] [Constitutional requirements indicated.]